Citation Nr: 1604721	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  04-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating (or evaluation) for erectile dysfunction.

2.  Entitlement to a compensable initial disability rating for porphyria cutanea tarda.

3.  Whether new and material evidence has been received to reopen service connection for hypertension.

4.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, March 2009, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In September 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in connection with the issues of entitlement to service connection for diabetic retinopathy, entitlement to service connection for porphyria cutanea tarda, and entitlement to a compensable initial disability rating for erectile dysfunction.  A transcript of the hearing is associated with the record.  


In March 2012, the Board issued a decision that denied the appeal for a compensable initial disability rating for erectile dysfunction.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the March 2012 Board decision in an August 2013 Memorandum Decision; however, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the March 2012 Board decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2007 hearing.  In order to remedy any such potential error, VA requested that the Court set aside the denial and remand the claim to the Board.  Accordingly, in a January 2014 Order, the Court withdrew the August 2013 Memorandum Decision, set aside the March 2012 Board decision, and remanded the issue to the Board for re-adjudication.  

In March 2015, the Board remanded the matter to the Agency of Original Jurisdiction to schedule the Veteran for a new videoconference before the Board.  The Veteran was scheduled for a January 2016 Board hearing; however, as explained below, the issues on appeal were withdrawn prior to the scheduled Board hearing.  


FINDINGS OF FACT

1.  In a January 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for a compensable initial disability rating for erectile dysfunction.

2.  In a January 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for a compensable initial disability rating for porphyria cutanea tarda.


3.  In a January 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal to reopen service connection for hypertension.

4.  In a January 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for service connection for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a compensable initial disability rating for erectile dysfunction have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a compensable initial disability rating for porphyria cutanea tarda have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal to reopen service connection for hypertension have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

On January 6, 2016, prior to the promulgation of a decision by the Board, VA received a written statement from the Veteran's representative indicating that the Veteran was withdrawing the appeals for a compensable initial disability rating for erectile dysfunction, a compensable initial disability rating for porphyria cutanea tarda, service connection for diabetic retinopathy, and to reopen service connection for hypertension.

As a result, there remain no questions of fact or law for appellate consideration on the issues of initial ratings for erectile dysfunction and porphyria cutanea tarda, service connection for diabetic retinopathy, and reopening of service connection for hypertension.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and these issues will be dismissed.  See 
38 C.F.R. § 20.204.


ORDER

The appeal for a compensable initial disability rating for erectile dysfunction, having been withdrawn, is dismissed.

The appeal for a compensable initial disability rating for porphyria cutanea tarda, having been withdrawn, is dismissed.

The appeal to reopen service connection for hypertension, having been withdrawn, is dismissed.

The appeal for service connection for diabetic retinopathy, having been withdrawn, is dismissed. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


